Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-28-2020 has been entered.

Claims 1, 3-5, 8, and 10-14 were amended.   Claims 9 and 16-20 are withdrawn.  Claims 1-8 and 10-15 are examined in this action.  The Examiner notes that the embodiment selected by Applicant in the 1-24-2020 Amendment is the embodiment disclosed in Fig. 4, #432 (“A”) and Fig. 7, #714 (“D”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In re Claim 1, the term "high friction materials" in claim 1 is a relative term which renders the claim indefinite.  The term "high friction materials" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   It is unclear what is or is not a “high friction material” and where the line between what is not a high friction material and what is a high friction material.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “an opening configured to collect skin or other biological identifiers when the distal end of the protruding portion is used to strike an attacker,” is indefinite.  It is unclear what allows an opening to collect skin or other biological identifiers when the distal end of the protruding portion is used to strike an attacker.  Is this a special sized or shaped hole or does any opening do this?  The Examiner notes that if the attacker has a glove or shirt on (i.e. some sort of covering of the skin), will the opening collect the skin or other biological identifier?  The scope of the claims are indefinite.  The claims were examined as best understood. 
In re Claim 11, “an opening configured to collect skin or other biological identifiers when the distal end of the arm is used to strike an attacker” is indefinite.  It is unclear what allows an opening to collect skin or other biological identifiers when the distal end of the protruding portion is used to strike an attacker.  Is this a special sized 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,122,828 to Asterino. 

In re Claim 11, Asterino teaches a protective device (see Fig. 1) comprising: 
a housing including an upper member (see Fig. 1, #14), a lower member (see Fig. 1, #28 and Fig. 2, #12), and a flexible sheath (see Figs. 1-2, #18) that extends between the upper member and the lower member (see Figs. 1-2), wherein: 
the upper member is more rigid than the flexible sheath (the flexible sheath is made of coiled springs which are less rigid then the housings which can be made of plastic, wood or metal – see Asterino Col. 9, ll. 13-20), the housing surrounds a cavity (cavity created by #18), and the housing is sized and dimensioned to fit in a human hand (see Figs. 1-2); 

a first defensive component disposed within the cavity (see Figs. 1-2, #16), the first defensive component being elongated in a direction perpendicular to the first direction (see Figs. 1-2).  

    PNG
    media_image1.png
    701
    1000
    media_image1.png
    Greyscale

In re Claim 12, Asterino teaches wherein the first defensive component includes a body portion and an upper portion (see annotated Fig. 1, below), and wherein: the body portion has an outer surface that is substantially blunt (see annotated Fig. 1, below), and the upper portion includes a blunt concave surface extending from the body portion to an outermost tip portion (see annotated Fig. 1, below).  

In re Claim 13, Asterino teaches further configured for attaining selectively an activated state (see Fig. 1) and a deactivated state (see Fig. 2), wherein the lower member moves toward the upper member in the activated state (see Fig. 1), and wherein the body portion is disposed entirely within the flexible sheath in the deactivated state (see Fig. 2).  

In re Claim 14, Asterino teaches further configured for attaining selectively an activated state (see Fig. 1) and a deactivated state (see Fig. 2), wherein the lower member moves toward the upper member in the activated state (see Fig. 1), and wherein the upper portion is disposed entirely outside of the housing in the activated state (see annotated Fig. 1, below, teaching the portion above the dotted line, the upper portion, is entirely outside of the housing).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,122,828 to Asterino in view of US 4,096,629 to Levine and further in view of US 5,079,801 to Peterson. 

In re Claim 1, Asterino teaches a protective device (see Fig. 1) comprising: 
a housing including an upper member (see Fig. 1, #14), a lower member (see Fig. 1, #28), and a flexible sheath (see Fig. 1, #18) that extends between the upper member and the lower member (see Fig. 1), wherein: 

and wherein the device is configured for attaining an activated state (state of the device in Fig. 1) and a deactivated state (state of the device in Fig. 2), wherein the flexible sheath is compressed in the activated state such that a dimension of the housing is decreased (the dimension between #14 and #12/22 in Fig. 1 is less than in Fig. 2).  

Asterino does not teach a first protruding portion and a second protruding portion extending distally outward from the upper member, and each protruding portion tapering in width as the protruding portions extend outward from the upper member toward an apex portion or 
wherein the upper member and the lower member comprise a high-friction material that is configured to prevent the protective device from slipping out of the human hand. 



In the same field of invention (hand held weapons having blades that extend and retract), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to rotate the blade of Asterino ninety degrees, and add additional blades to total 3 blades, as well as provide the old and well known grip surfaces of Levine to the weapon of Asterino.  Doing so would provide for a multi-bladed weapon which are readily retracted or collapsed in a reposed condition with not in use so as to 9Levine, Col. 2, ll. 33-40; see also Col. 1, ll. 6-13).  

Further Peterson teaches that it the weapon art (see Peterson Col. 1, ll. 54 -  Col. 2, ll. 3) it is known to provide a gripping portion or handle made of metal with rubber (see Peterson Col. 1, ll. 54 -  Col. 2, ll. 3).  In the same field of invention (hand held bladed weapons), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the housing of Asterino out of metal and rubber as taught by Peterson.  Doing so would provide for a weapon made of metal and rubber as taught by Peterson, which would dampens and cushion blows (see Peterson Col. 1, ll. 54 - Col. 2, ll. 3).  

In re Claim 2, Asterino in view of Levine, and further in view of Peterson, for the reasons above in re Claim 1, teaches further comprising a first groove disposed between the first protruding portion and the second protruding portion (see Levin Figs. 2-3, groove between #12 and #13 and a groove between #13 and #14 where the fingers are located in Fig. 1 of Levin).  

In re Claim 3, Asterino in view of Levine, and further in view of Peterson, for the reasons above in re Claim 1, teaches at least a first defensive component (see e.g., Fig. 1, of Asterino, #16) disposed within the cavity, the first defensive component being elongated in a direction parallel to an orientation of the first protruding portion (see e.g., Fig. 1 of Asterino).  

In re Claim 4, Asterino in view of Levine, and further in view of Peterson, for the reasons above in re Claim 1, teaches wherein the first defensive component includes a body portion and an upper portion (see annotated Fig. 1, below), and wherein: the body portion has an outer surface that is blunt (see annotated Fig. 1, below), and the upper portion includes a blunt concave surface extending from the body portion to an outermost tip portion (see annotated Fig. 1, below).  

    PNG
    media_image2.png
    668
    674
    media_image2.png
    Greyscale

In re Claim 5, Asterino in view of Levine, and further in view of Peterson, for the reasons above in re Claim 1, teaches further comprising a third protruding portion extending distally outward from the upper member (see Levine teaching three protruding portions #12, #13, #14, in Figs. 2-3), the first protruding portion, the second protruding portion, and the third protruding portion being oriented in a parallel configuration (see Levine Figs. 2-3).  

In re Claim 6, Asterino in view of Levine, and further in view of Peterson, for the reasons above in re Claim 1, teaches further comprising a second groove disposed between the second protruding portion and the third protruding portion (see Levine teaches a second groove between #13 and #14).
  


In re Claim 8, Asterino in view of Levine, and further in view of Peterson, for the reasons above in re Claim 1, teaches wherein the apex portion of the first protruding portion is rounded (see Fig. 2, showing #12/13/14 is rounded).

In re Claim 10, Asterino in view of Levine, and further in view of Peterson, for the reasons above in re Claim 1, teaches further comprising an arm portion extending distally outward in an orientation perpendicular to an orientation of the first protruding portion (see annotated Fig. 1, below).  

    PNG
    media_image3.png
    594
    710
    media_image3.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,122,828 to Asterino in view of US 4,096,629 to Levine

In re Claim 15, Asterino, in re Claim 11 above, does not teach further comprising a second defensive component and a third defensive component arranged in parallel with the first defensive component.

However, Levine teaches that it is old and well known to provide additional defensive components (see Levine Figs. 1-3, teaching three blades, #12-14) arraigned parallel to each other (see Levine Figs. 1-3).  In the same field of invention, hand held bladed defensive devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add two additional blades to the device of Asterino 

Response to Arguments
Applicant argues that US 6,122,828 to Asterino does not teach an opening configured to collect skin or other biological identifiers when the distal end of the protruding portion is used to strike an attacker.  The Examiner disagrees, and points out that Asterino teaches an opening on the protruding portion which is capable of collecting skin or other biological identifiers when the distal end of the protruding portion is used to strike an attacker.  The claims were examined as best understood. Appropriate correction is required. 
Further, the examiner notes that US 5,079,801 to Peterson teaches that it is known to teach handles with a “high-friction” material used in bladed weapons (see above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724